No. 04-00-00400-CR

Joe Jason ORTIZ,

Appellant

v.

The STATE of Texas,

Appellee

From the 227th Judicial District Court, Bexar County, Texas

Trial Court No. 1999-CR-4893

Honorable Philip Kazen, Judge Presiding

Per Curiam
Sitting:	Paul W. Green, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
 
Delivered and filed:    November 22, 2000
MOTION TO DISMISS GRANTED; APPEAL DISMISSED
	Appellant filed a motion to dismiss this appeal, signed by both the appellant and his
counsel in compliance with Tex. R. App. P. 42.2(a). The motion is granted. The appeal is
dismissed. See Tex. R. App. P. 42.2(a). Appellant has also requested that the mandate be 
issued immediately. The motion is granted. The clerk is ordered to issue the mandate. See
Tex. R. App. P. 18.1(c).
							PER CURIAM
DO NOT PUBLISH